Citation Nr: 0321437	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-05 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asbestosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served with the National Guard of California from 
April 1964 to September 1966, and was on active duty for 
training from August 1964 to January 1965.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claim of entitlement to service 
connection for asbestosis.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

It appears that a medical opinion was secured in 2002.  A 
copy of the report is not dated.  The examiner commented that 
pulmonary function tests or consistent examination findings 
were needed to better support a diagnosis of asbestosis.  
According to the veteran's July 2003 letter, he was afforded 
such testing in May 2003.  However, he was never informed of 
the results of the tests.  A copy of the report is not 
associated with the claims file.  Therefore, it should be 
secured and associated with the claims file.  

Under the Veterans Claims Assistance Act of 2000, VA must 
make reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b) (West 2002).  If records from 
a Federal department or agency need to be obtained, the VCAA 
requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  
Documentary evidence that further efforts would be "futile" 
is not currently included in the claims folder.  With regard 
to efforts to obtain any VA or other government agency 
records, if such records ultimately are not available, the RO 
must secure written evidence to that effect, and provide 
appropriate notice in accordance with the VCAA. 

In his July 2003 letter, the veteran also relayed that the 
physician who reviewed the file told him that a CT scan would 
be helpful, but that he could not undergo such a scan since 
he was not a VA client.  It is not clear if the examiner had 
an opportunity to review the May 2003 pulmonary function 
tests, and if so, whether the examiner prepared an addendum 
to the earlier report.  Also, the physician indicated that a 
CT scan would be helpful to determine the veracity of the 
veteran's claim.  However, the veteran has not been provided 
such testing.  At this point, the evidence is insufficient to 
decide the issue of service connection with any certainty.  
As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Furthermore, 
under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes an opinion whether there is 
a nexus between the claimed disorder and service based on all 
possible evidence.  Therefore, additional development is in 
order in order. 

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:
1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should secure copies of the 
May 2003 VA pulmonary function tests that 
the veteran referenced in his July 2003 
letter.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  Once the pulmonary function test 
report of May 2003 is secured and 
associated with the claims file, the RO 
should then afford the veteran a VA 
pulmonary examination to determine the 
nature and etiology of any lung disorder 
that the veteran currently suffers from, 
including asbestosis.  It is imperative 
that the examiners review the evidence in 
his claims folder, including a complete 
copy of this remand, and that the 
examiner acknowledge such a review in the 
report.  All findings, opinions and bases 
therefore should be set forth in detail.  
The examiner should state if it is least 
as likely as not that any current lung 
disorder, including asbestosis, is 
related to the veteran's service, 
including exposure to asbestos.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
must specify that the veteran has one 
year to submit evidence.

7.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for asbestosis.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination may adversely affect 
the outcome of his appeal.  38 C.F.R. § 3.655 (2002).





	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


